834 F.2d 862
1987-2 Trade Cases   67,820
AMBULANCE SERVICE OF RENO, INC., dba 911 Paramedics,Plaintiff-Appellant,v.NEVADA AMBULANCE SERVICES, INC., dba Medic I, et al.,Defendants-Appellees.
No. 87-1851.
United States Court of Appeals,Ninth Circuit.
Submitted Dec. 4, 1987*.Decided Dec. 21, 1987.

I.R. Ashelman II, Reno, Nev., for plaintiff-appellant.
George E. Leonard, Kansas City, Mo., Edward Dannan and Kirk S. Schumacher, Reno, Nev., for defendants-appellees.
Appeal from the United States District Court for the District of Nevada;  Bruce R. Thompson, District Judge, Presiding.
Before SNEED, BEEZER and HALL, Circuit Judges.

ORDER

1
Appellees' motion to submit this case without oral argument is granted.  This case shall stand submitted on the briefs without oral argument on December 4, 1987.


2
This appeal raises the same issues raised in appellant's earlier motion seeking a temporary injunction.  The district court's grant of summary judgment in favor of the appellees is affirmed for the same reasons as the temporary injunction motion was denied in Ambulance Serv. of Reno, Inc. v. Nevada Ambulance Serv., Inc., 819 F.2d 910 (9th Cir.1987).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)